Citation Nr: 1522103	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2009, a Decision Review Officer (DRO) hearing was held at the RO wherein expert medical testimony was provided; the Veteran elected not to testify.  A transcript of the hearing is of record. 

The Board acknowledges that, in the July 2008 notice of disagreement, the Veteran limited his appeal to the issue of service connection for PTSD only.  However, based on the evidence of record reflecting additional psychiatric diagnoses other than PTSD and alcohol dependence, the Board has recharacterized the issue to encompass any acquired psychiatric disorder.  

The Board also notes that, in an unappealed February 1997 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition.  In August 2007, the Veteran filed a claim for service connection for PTSD and a reopened claim for service connection for a nervous condition.  However, in the June 2008 rating decision, the RO did not adjudicate the issue of whether new and material evidence had been received to reopen a claim for service connection for a nervous condition.  Rather, the RO adjudicated the issue on the merits.  The Board has determined that a new and material evidence analysis is proper for the acquired psychiatric disorder other than PTSD because it was previously adjudicated by the RO, whereas a de novo review is proper for the PTSD issue on appeal, as it has unique evidentiary requirements that were not addressed by the RO.  The Board further notes that adjudication of the new and material is not prejudicial because the decision below is favorable to the Veteran.  

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains an August 2013 VA examination that has been reviewed by the RO and documents that are duplicative of those contained in the paper claims file or irrelevant to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) reveals an August 2014 Supplemental Statement of the Case and documents that are not relevant to the current appeal.  

The merits of the underlying claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied service connection for a nervous disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the February 1997 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a nervous disorder.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision, which denied service connection for a nervous disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the February 1997 rating decision is new and material, and the claim for entitlement to service connection for a nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In a February 1997 rating decision, the RO denied the Veteran's claim for service connection for a nervous disorder.   In that decision, the RO noted that the Veteran's service treatment records and post-service records were negative for treatment or diagnosis of a nervous disorder.  Rather, the Veteran had been diagnosed with a substance abuse order, which was the due to willful misconduct.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the February 1997 rating decision includes VA examinations dated in February 2005 and August 2013 that note additional diagnoses of depressive disorder.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.  However, as will be explained below, the Board has determined that further development is necessary before the merits of the Veteran's claim can be addressed.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

The Veteran was afforded a VA examination in August 2013 in connection with his claim for service connection for PTSD.  The examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but he did diagnose the Veteran with depressive disorder.  The examiner opined that the depressive disorder was less likely than not incurred in or caused by military service because the Veteran first sought psychiatric care in 2012, which was more than four decades after military discharge.  However, the examiner did not explain the significance of the decades-long evidentiary gap.  Disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d).  

In addition, the August 2013 VA examiner did not discuss a positive nexus opinion of record which linked symptoms such as nightmares, recurrent memories, and suicidal ideation to the Veteran's military service.  See July 2007 VA medical record from Dr. J.A.J.O.  In addition, Dr. J.A.J.O. testified that the Veteran experienced nightmares, suicidal ideation, and flashbacks as a result of specific stressors in Vietnam.  See June 2009 DRO hearing transcript at 4-8.  As such, the VA examiner does not appear to have considered the detailed account of the Veteran in rendering an opinion.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.   

The AOJ should also ensure that any available, relevant medical records are associated with the claims file.  In this regard, the Board notes that the claims file does not contain any VA treatment records dated since March 2010.  Therefore, any outstanding private and VA medical records pertinent to the claim should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014);


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, to include PTSD and depressive disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any records from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated from March 2010 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders, including PTSD and depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  The examiner should consider the July 2007 VA medical record provided by Dr. J.A.J.O. and Dr. J.A.J.O.'s June 2009 hearing testimony.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that are present.  For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including as a result of the verified in-service stressors that occurred while he was serving in Vietnam.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


